

REDEMPTION AGREEMENT
 
This Agreement (the “Agreement”) is made as of the 2nd day of April, 2007 by and
between Zane Acquisition II, Inc., a Delaware corporation having its offices at
9620 Bridgebrook Dr. Boca Raton, FL 33496 (the “Issuer”) and Steven Bettinger,
Ivan Spinner and Jarred Shaw (collectively the “Sellers”).


WITNESSETH:
 
WHEREAS, the Sellers are the owners of 3,000,000 shares of the Issuer’s common
stock, par value $.0001 per share (“Common Stock”); and
 
WHEREAS, the Sellers desire to sell to the Issuer, and the Issuer desires to
purchase from the Sellers, 2,850,000 shares of Common Stock owned by the Sellers
(the “Shares”), on and subject to the terms of this Agreement;
 
WHEREFORE, the parties hereto hereby agree as follows:
 
1.  Sale of the Shares. Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Sellers shall sell the Shares to the Issuer,
and the Issuer shall purchase the Shares from the Sellers for an aggregate
purchase price (the “Purchase Price”) equal to thirty-seven thousand five
hundred dollars ($37,500.00).
 
2.  Closing. The purchase and sale of the Shares shall take place upon execution
and delivery of this Agreement (the “Closing”), to be held at such time and
place as shall be determined by the parties. At the Closing, the Sellers shall
deliver to the Issuer certificates for the Shares, duly endorsed in form for
transfer to the Issuer and the Issuer shall pay the Purchase Price for the
Shares.
 
3.  Representations of Sellers.
 
(a)  The Sellers have all necessary power and authority to enter into and to
perform his obligations hereunder. This Agreement constitutes the valid and
binding obligation of Sellers, enforceable against him in accordance with its
terms, subject to: (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors; and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.
 
(b)  Sellers own all rights, titles and interests in and to, and have the rights
to transfer to the Issuer, in connection with the redemption provided for
herein, all of the Shares being redeemed by the Issuer, pursuant to the terms of
this Agreement, free and clear of all liens, security interests, charges and
other encumbrances.
 
4.  Representations of Issuer
 
(a)  The Issuer is a corporation duly organized, validly existing and in good
standing under the laws of the State of Colorado.
 
(b)  The Issuer has all necessary corporate power and authority to enter into
and to perform its obligations under this Agreement, and the execution, delivery
and performance by the Issuer of this Agreement have been duly authorized by all
necessary action on the part of the Issuer and its board of directors. This
Agreement constitutes the valid and binding obligation of the Issuer,
enforceable against the Issuer in accordance with its terms, subject to: (i)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; and (ii) rules of law governing specific performance, injunctive relief
and other equitable remedies.
 

--------------------------------------------------------------------------------


Page 2 of 2
 
5.  Miscellaneous. This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement. No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver. If any
section, term or provision of this Agreement shall to any extent be held or
determined to be invalid or unenforceable, the remaining sections, terms and
provisions shall nevertheless continue in full force and effect. This Agreement
shall be governed and construed in accordance with the laws of the State of New
York applicable to agreements executed and to be performed wholly within such
State, without regard to any principles of conflicts of law. This Agreement
shall be binding upon the parties and their respective heirs, executors,
administrators, legal representatives, successors and assigns; provided,
however, that neither party may assign this Agreement or any of its rights under
this Agreement without the prior written consent of the other party. This
Agreement may be executed simultaneously in two or more counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.



 
 
 
 
 
/s/ Steven Bettingers                             

Steven Bettingers
 
 
 
 
/s/ Jared Shaw                                         
Jared Shaw
 
 
 
 
/s/ Ivan Spinner                                      
Ivan Spinner
 
 
 
ZANE ACQUISITION II, INC..
 
 
By: /s/ Steven Bettinger
Steven Bettinger, President









 

--------------------------------------------------------------------------------

